DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9-11, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashworth et al (US9321364).
Ashworth et al discloses a system/method/non-transitory and machine readable medium comprising heating pad(s) (40) installed at a vehicle to provide infrared energy to defrost, defog a surface of vehicle (column 2, lines 1-7), heat pads are activated and deactivated via a manual control (92), a memory (column 8, lines 62-66) with executable instructions (column 9, lines 5-37), determining that ice or fog has accumulated (column 9, lines 10-11) and activating heating pads based on determination (column 9, lines 5-29), a primary defroster (column 5, lines 24-28, first heating pad 40; Figure 3), a secondary defroster (column 5, lines 24-28, second heating pad 40; Figure 3), determining that ice or fog has been removed and deactivating heat pads (column 9, line 53-column 10, line 28), and heat pad is installed at an instrument panel (16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth et al in view of Maughan (US2016/0286608).
Ashworth et al discloses all of the recited subject matter except vehicle component is a windshield.  Maughan discloses a heating pad used on a windshield (para. 0038).  It would have been obvious to one of ordinary skill in the art to placed a heating pad on a windshield as disclosed by Maughan in the system/method/non-transitory and machine readable medium of Ashworth et al because, placing a heating pad on a windshield eliminates snow and ice.

Allowable Subject Matter
Claims 4, 5, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




stf								/SHAWNTINA T FUQUA/June 12, 2022							Primary Examiner, Art Unit 3761